   USDC IN/ND case 4:19-cv-00026-TLS document 28 filed 04/27/21 page 1 of 3


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                            HAMMOND DIVISION AT LAFAYETTE


PAMELA RAE HARTMAN,

                       Plaintiff,

                       v.                                  CAUSE NO.: 4:19-CV-26-TLS

ANDREW M. SAUL, Commissioner of the
Social Security Administration,

                      Defendant.

                                    OPINION AND ORDER

       This matter is before the Court on the Plaintiff’s Unopposed Motion for Approval of

Attorney Fees Pursuant to 42 U.S.C.A. Section 406(b) [ECF No. 27], filed on April 19, 2021.

For the reasons stated below, the Plaintiff’s Motion is GRANTED.

                                        BACKGROUND

       On April 1, 2015, the Plaintiff filed an application for disability insurance benefits,

alleging disability beginning on July 7, 2014. June 10, 2020 Op. & Order 1, ECF No. 18. After

the Administrative Law Judge issued an unfavorable decision, the Plaintiff filed a Complaint in

this Court on March 15, 2019 [ECF No. 1]. On June 10, 2020, the Court reversed and remanded

this case for further proceedings. June 10, 2020 Op. & Order. Ultimately, the Social Security

Administration issued a Notice of Award [ECF No. 27-1] awarding the Plaintiff past-due

benefits, twenty-five percent of which was withheld for the payment of attorney fees in the

amount of $32,515.63. See Notice of Award 4, ECF No. 27-1.

       A different attorney representing the Plaintiff at the administrative level has requested

attorney fees from the Administration in the amount of $10,000.00 under 42 U.S.C. § 406(a),
   USDC IN/ND case 4:19-cv-00026-TLS document 28 filed 04/27/21 page 2 of 3


which would be paid from the twenty-five percent withheld. In the instant motion, the Plaintiff’s

attorney requests an award of attorney fees under 42 U.S.C. § 406(b) in the remaining amount of

$22,515.63. Pl.’s Mot. 1, ECF No. 27. In the retainer agreement between the Plaintiff and her

attorney, the Plaintiff agreed to pay her attorney twenty-five percent of all past-due benefits. See

Retainer and Fee Agreement for Federal Court Representation, ECF No. 27-2. Counsel was

previously awarded $7,500.00 in attorney fees pursuant to the Equal Access to Justice Act

(EAJA), which counsel will refund to the Plaintiff if fees are awarded under § 406(b). See Pl.’s

Mot. ¶ 6, ECF No. 27; see also Sept. 22, 2020 Order, ECF No. 26.

                                            ANALYSIS

       The Plaintiff’s counsel, subject to refunding $7,500 in EAJA fees, requests $22,515.63 in

attorney’s fees pursuant to 42 U.S.C § 406(b). The Social Security Act allows for a reasonable

fee to be awarded both for representation at the administrative level, see 42 U.S.C. § 406(a), as

well as representation before the Court, see 42 U.S.C § 406(b). Culbertson v. Berryhill, 139 S.

Ct. 517, 520 (2019) (quoting Gisbrecht v. Barnhart, 535 U.S. 789, 794 (2002)). Under § 406(b),

the Court may award a reasonable fee to the attorney who has successfully represented the

claimant in federal court, not to exceed twenty-five percent of the past-due benefits to which the

social security claimant is entitled. 42 U.S.C. § 406(b)(1)(A); Gisbrecht, 535 U.S. at 792. The

reasonableness analysis considers the “character of the representation and the results the

representative achieved.” Gisbrecht, 535 U.S. at 808. Reasons to reduce an award include an

attorney’s unjustifiable delay or if the past-due benefits are large in comparison to the amount of

time an attorney has spent on a case. Id. 808. In addition, an award of EAJA fees under 28

U.S.C. § 2412 offsets an award under § 406(b). Id. at 796.




                                                 2
   USDC IN/ND case 4:19-cv-00026-TLS document 28 filed 04/27/21 page 3 of 3


        In this case, the requested amount in attorney’s fees is consistent with the contingency

agreement. In addition, counsel has requested only $22,515.63 in attorney fees under § 406(b),

which is less than the twenty-five percent permitted by the agreement, so that the § 406(b) fee in

combination with the $10,000.00 § 406(a) fee requested by counsel at the administrative level

will not exceed the twenty-five percent withheld in the amount of $32,515.63. Pl.’s Mot. ¶ 5. The

Plaintiff’s counsel represents that 36.8 attorney hours were spent in federal court on this case,

resulting in an effective hourly rate of $611.84. See id. at ¶ 9. Such an hourly rate is reasonable

given the contingent nature of this case. See Osmun v. Comm’r of Soc. Sec., 1:16-CV-273, 2020

WL 7334271, *3 (N.D. Ind. Dec. 14, 2020) (effective hourly rate of $525); Niebuhr v. Saul, 18-

CV-720, 2020 WL 6484488, at *1 (W.D. Wis. Nov. 4, 2020) (effective hourly rate of $579);

Koester v. Astrue, 482 F. Supp. 2d 1078, 1083 (E.D. Wis. 2007) (collecting cases showing that

district courts have awarded attorney’s fees with hourly rates ranging from $400 to $1,500).

                                         CONCLUSION

        For the reasons stated above, the Court GRANTS the Plaintiff’s Unopposed Motion for

Approval of Attorney Fees Pursuant to 42 U.S.C.A. Section 406(b) [ECF No. 27] and AWARDS

attorney’s fees under 42 U.S.C. § 406(b) in the amount of $22,525.63. The Court ORDERS the

Plaintiff’s attorney to refund to the Plaintiff the $7,500.00 in EAJA fees previously awarded in

this case.

        SO ORDERED on April 27, 2021.

                                              s/ Theresa L. Springmann
                                              JUDGE THERESA L. SPRINGMANN
                                              UNITED STATES DISTRICT COURT




                                                  3
